Citation Nr: 0314901	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an increased evaluation for a muscle 
injury to the left thigh, currently evaluated as 20 
percent disabling.

2.	Entitlement to an increased evaluation for neuralgia of 
the left thigh, currently evaluated as noncompensably 
disabling.

3.	Entitlement to an increased evaluation for residuals of 
an injury to the right shoulder, currently evaluated as 
30 percent disabling.

4.	Entitlement to an increased evaluation for the residuals 
of a pleural cavity injury, currently evaluated as 20 
percent disabling.

5.	Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 
percent disabling.

6.	Entitlement to service connection for impairment of the 
neck.

7.	Entitlement to service connection for impairment of the 
back.

8.	Entitlement to a schedular 100 percent evaluation for 
the veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in September 2002.

The Board notes that, during the course of this appeal, the 
veteran was granted service connection for hearing loss and 
tinnitus; therefore these issues are not before the Board.  
The Board also notes that a March 2000 decision granted the 
veteran entitlement to a total rating based on individual 
unemployability.  However, the veteran continues to request 
higher evaluations for his service connected disabilities, 
and a 100% combined schedular rating.  Thus the issues in 
appellate status are as listed above.


REMAND

The Board notes that the RO issued a Statement of the Case to 
the veteran in January 2001, listing the issues on appeal, 
and noting the law and evidence used to render its decisions.  
Subsequent to that time, a large amount of evidence 
pertaining to the veteran's claims was received at the RO, 
including relevant medical evidence.  However, there is no 
indication in the records that the RO ever considered this 
evidence, as there has been no Supplemental Statement of the 
Case issued.

Regulations provide that:
 
The agency of original jurisdiction will 
furnish the appellant and his or her 
representative, if any, a Supplemental 
Statement of the Case if:  
(1)  The agency of original jurisdiction 
receives additional pertinent evidence 
after a Statement of the Case or the most 
recent Supplemental Statement of the Case 
has been issued and before the appeal is 
certified to the Board of Veterans' 
Appeals and the appellate record is 
transferred to the Board... 

38 C.F.R. § 19.31 (2002).  Since the newly submitted evidence 
was received at the RO prior to transfer of the veteran's 
claims file to the Board, and since it is relevant to the 
issues on appeal, this claim must be REMANDED to the RO for 
the issuance of a Supplemental Statement of the Case.  The 
Board has no choice but to REMAND this claim for 
consideration by the RO.

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran a 
Supplemental Statement of the Case for 
the issues on appeal, pursuant to the 
above legal criteria.  The document 
should reflect consideration of all 
relevant evidence received in conjunction 
with the veteran's appeal.  Thereafter, 
this issue should be returned to the 
Board, in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




